 1   Laura E. Krank
     Attorney at Law: 220208
 2   Law Offices of Rohlfing & Kalagian, LLP
     211 East Ocean Boulevard, Suite 420
 3   Long Beach, CA 90802
     Tel.: (562) 437-7006
 4   Fax: (562) 432-2935
     E-mail: Laura.Krank@rksslaw.com
 5
     Attorneys for Plaintiff
 6   Terrie Jo Flores

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10
     TERRIE JO FLORES,                               )   Case No.: 1:18-cv-01523-SKO
11                                                   )
                    Plaintiff,                       )   STIPULATION AND ORDER FOR THE
12                                                   )   AWARD AND PAYMENT OF ATTORNEY
            vs.                                      )   FEES AND EXPENSES PURSUANT TO
13                                                   )   THE EQUAL ACCESS TO JUSTICE ACT,
     ANDREW SAUL,                                    )   28 U.S.C. § 2412(d) AND COSTS
14   Commissioner of Social Security,                )   PURSUANT TO 28 U.S.C. § 1920
                                                     )
15                  Defendant.                       )   (Doc. 16)
                                                     )
16                                                   )

17
            TO THE HONORABLE SHEILA K. OBERTO, MAGISTRATE JUDGE OF THE
18
     DISTRICT COURT:
19
            IT IS HEREBY STIPULATED, by and between the parties through their undersigned
20
     counsel, subject to the approval of the Court, that Terrie Jo Flores be awarded attorney fees in
21
     the amount of FIVE THOUSAND FOUR HUNDRED, FIFTEEN dollars and FOURTY-FIVE
22
     cents ($5,415.45) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This
23
     amount represents compensation for all legal services rendered on behalf of Plaintiff by counsel
24
     in connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
25
26
27
                                                     -1-
28
 1             After the Court issues an order for EAJA fees to Terrie Jo Flores, the government will

 2   consider the matter of Terrie Jo Flores's assignment of EAJA fees to Laura E. Krank. The

 3   retainer agreement containing the assignment is attached as exhibit 1. Pursuant to Astrue v.

 4   Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability to honor the assignment will depend on whether

 5   the fees are subject to any offset allowed under the United States Department of the Treasury's

 6   Offset Program. After the order for EAJA fees is entered, the government will determine

 7   whether they are subject to any offset.

 8             Fees shall be made payable to Terrie Jo Flores, but if the Department of the Treasury

 9   determines that Terrie Jo Flores does not owe a federal debt, then the government shall cause the

10   payment of fees, expenses and costs to be made directly to Law Offices of Rohlfing & Kalagian,

11   LLP, pursuant to the assignment executed by Terrie Jo Flores.1 Any payments made shall be

12   delivered to Laura E. Krank.

13             This stipulation constitutes a compromise settlement of Terrie Jo Flores's request for

14   EAJA attorney fees, and does not constitute an admission of liability on the part of Defendant

15   under the EAJA or otherwise. Payment of the agreed amount shall constitute a complete release

16   from, and bar to, any and all claims that Terrie Jo Flores and/or Laura E. Krank including Law

17   Offices of Rohlfing & Kalagian, LLP may have relating to EAJA attorney fees in connection

18   with this action.

19            This award is without prejudice to the rights of Laura E. Krank and/or the Law Offices of

20   Rohlfing & Kalagian, LLP to seek Social Security Act attorney fees under 42 U.S.C. § 406(b),

21   subject to the savings clause provisions of the EAJA.

22
23   IT IS SO ORDERED.

24   Dated:      March 10, 2020                                                /s/   Sheila K. Oberto                       .
25                                                                UNITED STATES MAGISTRATE JUDGE

26   1
       The parties do not stipulate whether counsel for the plaintiff has a cognizable lien under federal law against the
     recovery of EAJA fees that survives the Treasury Offset Program.
27
                                                               -2-
28
 1
 2
 3
 4
 5
 6   DATE: March 9, 2020                Respectfully submitted,

 7                                       ROHLFING & KALAGIAN, LLP

 8                                             /s/ Laura E. Krank
                                   BY: __________________
 9                               Laura E. Krank
                                        Attorney for plaintiff Terrie Jo Flores
10
11   DATED: March 9, 2020               McGREGOR W. SCOTT
                                        United States Attorney
12
13                                              /s/ Margaret I. Branick-Abilla

14                                      MARGARET I. BRANICK-ABILLA
                                        Special Assistant United States Attorney
15                                      Attorneys for Defendant
                                        ANDREW SAUL, Commissioner of Social Security (Per e-
16                                      mail authorization)
17
                                               ORDER
18
            Based upon the parties’ above “Stipulation for the Award and Payment of Attorney Fees
19
     and Expenses Pursuant to the Equal Access to Justice Act, 28 U.S.C. §2412(d)” (the
20
     “Stipulation”) (Doc. 16), attorney’s fees in the amount of FIVE THOUSAND FOUR
21
     HUNDRED, FIFTEEN dollars and FOURTY-FIVE cents ($5,415.45) under the Equal Access to
22
     Justice Act (EAJA), 28 U.S.C. § 2412(d), shall be awarded, subject to the terms of the
23
     Stipulation.
24
25
26
27
                                                  -3-
28
